Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

                    THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
entered into as of November 15, 2010 (the “Effective Date”), by and among
INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation (“ISA”), ISA
INDIANA, INC., an Indiana corporation (“ISA Indiana”), the Lenders party hereto,
and FIFTH THIRD BANK, an Ohio banking corporation (“Fifth Third”), in its
capacity as Agent for Lenders and LC Issuer under this Agreement (“Agent”) and
as LC Issuer, is as follows:

Preliminary Statements

 

 

A.

ISA and ISA Indiana (each a “Borrower” and, collectively, “Borrowers”), Agent,
LC Issuer and the Lenders entered into that certain Credit Agreement dated as of
July 30, 2010 (as modified, extended, amended or restated from time to time, the
“Credit Agreement”). Capitalized terms used, but not defined, in this Amendment
will have the meanings given to them in the Credit Agreement.

 

 

B.

Borrowers have requested that Agent, LC Issuer and the Lenders: (i) temporarily
increase the Maximum Revolving Commitment and the maximum amount of Eligible
Inventory advances’ in the calculation of the Borrowing Base as specifically set
forth herein, (ii) increase the Receivables Advance Rate from 80% to 85% as
specifically set forth herein, and (iii) amend certain other provisions of the
Credit Agreement and certain of the other Loan Documents.

 

 

C.

Agent, LC Issuer and the Lenders are willing to so amend the Credit Agreement
and certain of the other Loan Documents, all on the terms, and subject to the
conditions, of this Amendment.

Statement of Amendment

                    In consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, LC Issuer and
the Lenders and Borrowers hereby agree as follows:

 

 

1.

Amendments to Credit Agreement. Subject to the satisfaction of the conditions of
this Amendment, the Credit Agreement is hereby amended as follows:


 

 

 

 

1.1

The following definitions are hereby added to Section 1.2 of the Credit
Agreement in their proper alphabetical order:

 

 

 

 

 

“First Amendment” means the First Amendment to Credit Agreement among Agent, LC
Issuer, the Lenders and Borrowers dated to be effective as of November 15, 2010.

 

 

 

 

 

“First Amendment Effective Date” means November 15, 2010.

 

 

 

 

1.2

The second and third sentences of the definition of “Advance Rate” in Section
1.2 of the Credit Agreement are hereby amended in their entirety by substituting
the following in their stead:

 

 

 

 

 

The initial advance rates are as follows: the Receivables Advance Rate is 85%,
and the Inventory Advance Rate is 60%. The Receivables Advance Rate will never
exceed 85%, and the Inventory Advance Rate will never exceed 60%.


--------------------------------------------------------------------------------




 

 

 

 

1.3

The following definitions in Section 1.2 of the Credit Agreement are hereby
amended in their entirety by substituting the following in their respective
steads:

 

 

 

 

 

“Borrowing Base” means, as of any time, an amount in Dollars equal to:

 

 

 

 

 

                 (a) the Receivables Advance Rate applied to the then Net Amount
of Eligible Receivables then outstanding;

 

 

plus          (b) the least of (i) (A) from the First Amendment Effective Date
through, and including,. December 16, 2010, $18,000,000 and (B) at all times on
and after December 17, 2010, $17,000,000 (in each case, subject to adjustment as
provided in Section 2.13), (ii) the applicable Inventory Advance Rate applied,
with respect to the applicable categories of Eligible Inventory, to the then
Eligible Inventory and (iii) 80% of the Net Orderly Liquidation Value Percentage
(such product expressed as a percentage) applied, with respect to the applicable
categories of Eligible Inventory, to the then Eligible Inventory; and

 

 

 

 

 

less          (c) the then Reserve Amount.

 

 

 

 

 

“Maximum Revolving Commitment” means: (a) from the First Amendment Effective
Date through, and including, December 16, 2010, Forty-Four Million Five Hundred
Thousand Dollars ($44,500,000); and (b) at all other times, Forty Million
Dollars ($40,000,000).

 

 

 

 

1.4

Section 2.1 of the Credit Agreement is hereby amended in its entirety by
substituting the following in its stead:

 

 

 

 

 

Section 2.1 Commitments. Subject to the terms and conditions of this Agreement,
Lenders and LC Issuer will make total credit available to, or for the benefit
of, Borrowers under this Agreement in the form of the following credit
extensions advanced or to be made under the following facilities: (a) revolving
loans, (b) a term loan and (c) a letter of credit subfacility, all as more
particularly described below.

 

 

 

 

1.5

The second sentence of Section 2.2(a) of the Credit Agreement is hereby amended
in its entirety by substituting the following in its stead:

 

 

 

 

 

The aggregate amount of all of the Revolving Loan Commitments is $44,500,000
from the First Amendment Effective Date through, and including, December 16,2010
and $40,000,000 at all times on and after December 17, 2010.

 

 

 

 

1.6

The first sentence of Section 11.l (m) of the Credit Agreement is hereby amended
in its entirety by substituting the following in its stead:

 

 

 

 

 

The maximum aggregate liability of the Credit Parties under this Cross-Guaranty
is $48,800,000; provided, however, such maximum liability shall be $52,985,000
from the First Amendment Effective Date through, and including, December 16,
2010.

 

 

 

2. Amendment and Restatement of Revolving Loan Note. On the Effective Date,
Borrowers will duly execute and deliver to Agent an Amended and Restated
Revolving Loan Note in the form attached hereto as Exhibit A (the “Amended and
Restated Revolving Loan Note”).


--------------------------------------------------------------------------------



3. Reaffirmation of Cross-Guaranties. Each of the Borrowers (collectively, the
“Cross-Guarantors”) hereby (i) confirms, ratifies and reaffirms its respective
Cross-Guaranty and (ii) acknowledges and agrees that no Cross-Guarantor is
released from its obligations under its respective Cross-Guaranty by reason of
this Amendment and that the obligations of each Cross Guarantor under its
respective Cross-Guaranty extend to the Credit Agreement, the Amendment
Documents and the other Loan Documents as amended by, or in connection with,
this Amendment. This reaffirmation of each Cross-Guarantor’s Cross-Guaranty
shall not be construed, by implication or otherwise, as imposing any requirement
that Agent notify or seek the consent of any Cross-Guarantor relative to any
past or future extension of credit, amendment or modification, extension or
other action with respect thereto, in order for any such extension of credit,
amendment or modification, extension or other action with respect thereto to be
subject to a Cross-Guarantor’s Cross-Guaranty, it being expressly acknowledged
and reaffirmed that each Cross-Guarantor has under its respective Cross-Guaranty
consented, among others things, to modifications, amendments, extensions and
other actions with respect thereto without any notice thereof or any further
consent thereto.

4. Reaffirmation and Amendment of Guaranty-and Reaffirmation of Security. As a
condition of this Amendment, on the Effective Date, Borrowers will cause each
Guarantor to execute and deliver to Agent the Reaffirmation and Amendment of
Guaranty and Reaffirmation of Security provided after the signatures below and
incorporated by reference herein.

5. Additional Conditions: Other Documents. As a condition of this Amendment,
Borrowers will deliver to Agent, on or before the execution of this Amendment,
(i) the Amended and Restated Revolving Loan Note duly executed by Borrowers;
(ii) a copy, certified by the Secretary of each Borrower, of resolutions of the
Board of Directors of Borrowers, authorizing the execution of this Amendment and
all other documents executed in connection herewith, which certificate and
resolutions will be in form and substance acceptable to Agent; (iii) a copy,
certified by the Secretary of each Guarantor of resolutions of the sole member
of each Guarantor authorizing the execution of the Reaffirmation and Amendment
of Guaranty and Reaffirmation of Security and all other documents executed in
connection therewith, which certificate and resolutions will be in form and
substance acceptable to Agent; and (iv) such other documents, instruments, and
agreements deemed necessary or desirable by Agent to effect the amendments to
Borrowers’ credit facilities with Agent, LC Issuer and the Lenders contemplated
by this Amendment.

6. Reaffirmation of Security. Borrowers and Agent, LC Issuer and the Lenders
hereby expressly intend that this Amendment shall not in any manner: (a)
constitute the refinancing, refunding, payment or extinguishment of the existing
Obligations as of the Effective Date; (b) be deemed to evidence a novation of
the outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any of the Security Documents. Borrowers
ratify and reaffirm any and all grants of Liens to Agent’ in the Loan Collateral
as security for the Obligations, and Borrowers acknowledge and confirm that the
grant of the Liens to Agent in the Loan Collateral: (i) represent continuing
Liens on all of the Loan Collateral, (ii) secure all of the Obligations, “and
(iii) represent valid, first and best Liens on all of the Loan Collateral except
to the extent, if any, of the Permitted Liens.

7. Representations. To induce Agent, LC Issuer and the Lenders to accept this
Amendment, each Borrower hereby represents and warrants to Agent, LC Issuer and
the Lenders as follows:

                    7.1 Each Borrower has full power and authority to enter
into, and to perform its obligations under, this Amendment, the Amended and
Restated Revolving Loan Note and the other documents executed in connection
therewith (collectively, the “Amendment Documents”), and the execution and
delivery of, and the performance of its obligations under and arising out of,
the Amendment Documents have been duly authorized by all necessary corporate
action.

--------------------------------------------------------------------------------



                    7.2 The Amendment Documents constitute the legal, valid and
binding obligations of each Borrower, enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.

                    7.3 Each Borrower’s representations and warranties contained
in the Credit Agreement are complete and correct as of the Effective Date with
the same effect as though these representations and warranties had been made
again on and as of the Effective Date, subject to those ‘changes as are not
prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

                    7.4 No Event of Default has occurred and is continuing under
the Credit Agreement.

8. Costs and Expenses; Amendment Fee. As a condition of this Amendment, (i)
Borrowers will pay to Agent a fee of $11,250, payable in full on the Effective
Date; such fee, when paid, will be fully earned and non-refundable under’ all
circumstances, and (ii) Borrowers will promptly on demand pay or reimburse Agent
for the costs and expenses incurred by Agent in connection with this Amendment,
including, without limitation, attorneys’ fees.

9. Release. Borrowers hereby release Agent, LC Issuer and the Lenders from any
and all liabilities, damages and claims arising from or in any way related to
the Obligations or the Loan Documents, other than such liabilities, damages and
claims which arise after the execution of this Amendment. The foregoing release
does not release or discharge, or operate to waive performance by, Agent, LC
Issuer and the Lenders of its express agreements and obligations stated in the
Loan Documents on and after the Effective Date.

10. Default. Any default by Borrowers in the performance of Borrowers’
obligations under this Amendment shall constitute an Event of Default under the
Credit Agreement.

11. Continuing Effect of the Credit Agreement. Except as expressly amended
hereby, all of the provisions of the Credit Agreement are ratified and confirmed
and remain in full force and effect.

12. One Agreement; References; Fax Signature. The Credit Agreement, as amended
by this Amendment, will be construed as one agreement. All references in any of
the Loan Documents to the, (i) Credit Agreement will be deemed to be references
to the Credit Agreement as amended by this Amendment and (ii) Revolving Loan
Note will be deemed to be references to the Amended and “Restated Revolving Loan
Note. This Amendment may be signed by facsimile signatures or other electronic
delivery of an image file reflecting the execution hereof, and if so signed, (a)
may be relied on by each party as if the document were a manually signed
original and (b) will be binding on each party for all purposes.

13. Captions. The headings to the Sections of this Amendment have been inserted
for convenience of reference only and shall in no way modify or restrict any
provisions hereof or be used to construe any such provisions.

14. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.

15. Entire Agreement. This Amendment, together with the other Loan Documents,
sets forth the “entire agreement of” the parties with respect to the subject”
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Borrowers have executed this Amendment
to be effective as of the Effective Date.

 

 

 

 

INDUSTRlAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

--------------------------------------------------------------------------------

 

 

Alan Schroering, Chief Financial Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

--------------------------------------------------------------------------------

 

 

Alan Schroering, Chief Financial Officer

Accepted as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

Anne B. Kelly, Vice President

 

 

 

 

FIFTH THIRD BANK, as Lender

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

Anne B. Kelly, Vice President

 

 

 

FIFTH’THIRD BANK, as LC Issuer

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

Anne B. Kelly, Vice President

SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
(Industrial Services of America, Inc.)

--------------------------------------------------------------------------------



REAFFIRMATION AND AMENDMENT OF GUARANTY AND
REAFFIRMATION OF SECURITY

          In satisfaction of the condition set forth in the First Amendment to
Credit Agreement between Agent, LC Issuer, the Lenders and Borrowers (the
“Amendment”), the undersigned (“Guarantors”) hereby: (i) consent to the
Amendment and to the transactions contemplated therein, (ii) ratify and reaffirm
their Guaranty dated as of July 30, 2010 (the “Guaranty”), (iii) acknowledge and
agree that Guarantors are not released from their obligations under the Guaranty
by reason of the Amendment, the Amended and Restated Revolving Loan Note or the
transactions contemplated thereby and that the obligations of Guarantors under
the Guaranty extend to the Credit Agreement and the other Loan Documents, as
amended, or as amended and restated, in connection with the Amendment, and (iv)
confirm that the Amendment shall not in any manner (A) constitute the
refinancing, refunding, payment or extinguishment of the indebtedness evidenced
by the existing Loan Documents and secured by their Security Agreement dated as
of July 30,2010 (the “Security Agreement”); (B) be deemed to evidence a novation
of the outstanding balance of the indebtedness secured by the Security
Agreement; or (C) affect, replace, impair, or extinguish the creation,
attachment, perfection or priority of the Liens on the Loan Collateral granted
pursuant to the Security Agreement or any other Security Document evidencing,
governing or creating a Lien on the Loan Collateral. Guarantors further ratify
and reaffirm any and all grants of Liens to Agent on the Loan Collateral to
secure Guarantors’ obligations owing under the Guaranty, and Guarantors
acknowledge and confirm that the grants of the Liens to Agent on Guarantors’
Loan Collateral: (1) represent continuing Liens on all such Loan Collateral, (2)
secure all of the Guaranteed Obligations (as defined in the Guaranty), and (3)
represent valid, first and best Liens on all such Loan Collateral, subject to
the Permitted Liens.

          The undersigned agree that the first sentence of Section 16.9 of the
Guaranty is hereby amended in it~ entirety by substituting the following in its
stead:

 

 

 

 

The maximum aggregate liability of Guarantors under this Guaranty is
$48,800,000; provided, however, such maximum liability shall be $52,985,000 from
the First Amendment Effective Date through, and including, December 16, 2010.

 

Except as amended hereby, all of the provisions of the Guaranty are ratified and
confirmed and remain in full force and effect.

          This Reaffirmation and Amendment of Guaranty and Reaffirmation of
Security shall not be construed, by implication or otherwise, as imposing any
requirement that Agent notify or seek the consent of Guarantors relative to any
past or future extension of credit, or modification, extension or other action
with respect thereto, in order for any such extension of credit or modification,
extension or other action with respect thereto to be subject to the Guaranty or
the Security Agreement, it being expressly acknowledged and reaffirmed that
Guarantors have under the Guaranty and the Security Agreement consented, among
others things, to modifications, extensions and other actions with respect
thereto without any notice thereof or further consent thereto. All references in
any of the Loan Documents to the Guaranty will be deemed to be references to the
Guaranty as amended by this Reaffirmation and Amendment of Guaranty and
Reaffirmation of Security. This Reaffirmation and Amendment of Guaranty and
Reaffirmation of Security may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof, and if so
signed, (i) may be relied on by each party and Fifth Third Bank as if this
Reaffirmation and Amendment of Guaranty and Reaffirmation of Security were a
manually signed original and (ii) will be binding on each party for all
purposes. All capitalized terms used in this Reaffirmation and Amendment of
Guaranty and Reaffirmation of Security and not otherwise defined herein shall
have the meanings ascribed thereto in the Amendment.

[Signature Page Follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation
and Amendment of Guaranty and Reaffirmation of Security as of the Effective
Date.

 

 

 

ISA Indiana Real Estate, LLC

 

ISA Logistics LLC

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

7124 Grade Lane LLC

 

7200 Grade Lane LLC

 

Computerized Waste Systems, LLC

 

ISA Recycling LLC

 

Waste Equipment Sales & Service Co., LLC


 

 

 

By: Industrial Services of America, Inc., sole member


 

 

 

 

 

By:

/s/ Alan Schroering

 

 

 

--------------------------------------------------------------------------------

 

 

 

Alan Schroering, Chief Financial Officer

Accepted as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

 

Anne B. Kelly, Vice President

ACKNOWLEDGMENT PAGE TO
REAFFIRMATION AND AMENDMENT OF GUARANTY AND REAFFIRMATION OF SECURITY
(Industrial Services of America, Inc.)
(First Amendment to Credit Agreement)

--------------------------------------------------------------------------------



EXECUTION VERSION

AMENDED AND RESTATED REVOLVING LOAN NOTE

 

 

$44,500,000

July 30, 2010

 

First Amendment and Restatement November 15, 2010

 

(“Effective Date”)

For value received, the undersigned, INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation (“ISA”), ISA INDIANA, INC., an Indiana corporation (“ISA
Indiana”), and each of the other Persons that become a Borrower under the Credit
Agreement after the Closing Date (such Persons, together with ISA and ISA
Indiana, are each a “Borrower” and, collectively, “Borrowers”), hereby jointly
and severally promise to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”), the principal sum of FORTY-FOUR MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($44,500,000), or such lesser amount as shall equal
the aggregate unpaid and outstanding principal amount of the Revolving Loans
made by Lender to Borrowers under the Credit Agreement dated as of July 30,
2010, as amended by the First Amendment to Credit Agreement dated of even date
herewith (as the same may be hereafter amended, supplemented or restated from
time to time, the “Credit Agreement”) by and among Borrowers, the Persons party
thereto as “Lenders” (including, without limitation, Lender), and Fifth Third
Bank, as Agent and LC Issuer, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Revolving Loan, in like money and funds, for the period
commencing on the date of this Revolving Loan Note (this “Note”) until such
Indebtedness evidenced by this Note shall be paid in full, at the rates per
annum and on the dates and at the offices provided in the Credit Agreement. The
entire unpaid principal balance of this ‘Note, together with all accrued but
unpaid interest, shall, if not sooner paid or required to be paid pursuant to
the Credit Agreement, be due and payable on July 31, 2013.

This Note is one of the Revolving Loan Notes referred to in the Credit Agreement
and is entitled to the benefits and security, and is subject to the terms and
conditions, of the Credit Agreement, including, without limitation, acceleration
upon the terms provided therein and in the other Loan Documents. All capitalized
terms used herein which are defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for voluntary and mandatory
prepayments of Loans upon the terms and conditions specified therein. This Note
is subject to voluntary prepayment, in full or in part, in accordance with, and
subject to the terms of, the Credit Agreement.

If, at any time, the rate of interest contracted for, and computed in the manner
provided, in the Credit Agreement (“Applicable Rate”), together with all fees
and charges as provided for in the Credit Agreement or in any other Loan
Document (collectively, the “Charges”), which are treated as interest under
applicable law, exceeds the maximum lawful rate (the “Maximum Rate”) allowed
under applicable law, it is agreed that such contracting for, charging or
receiving of such excess amount was an accidental and bona fide error and the
provisions of this paragraph will govern and control. The rate of interest
payable under the Credit Agreement and this Note, together with all Charges,
shall be limited to the Maximum Rate; provided, however, that any subsequent
reduction in the Daily LIBOR-Based Rate or the LIBOR Tranche-Based Rate (or in
the interest rate equal to

--------------------------------------------------------------------------------



the Prime Rate plus the Applicable Prime Rate Margin in the event LIBOR Rate
Loans are no longer permitted or available under the Credit Agreement) shall not
reduce the Applicable Rate below the Maximum Rate until the total amount of
interest earned under the Credit Agreement and this Note, together with all
Charges, equals the total amount of interest which would have accrued at the
Applicable Rate if the Applicable Rate had at all times been in effect. If any
payment hereunder, for any reason, results in Borrowers having paid interest in
excess of that permitted by applicable law, then all excess amounts theretofore
collected by Lender shall be credited on the principal balance of the
Obligations (or, if all sums owing hereunder have been paid in full, refunded to
Borrowers), and the amounts thereafter collectible hereunder shall immediately
be deemed reduced, without the necessity of the execution of any new document,
so as to comply with applicable law and permit the recovery of the fullest
amount otherwise called for hereunder.

Borrowers hereby agree to pay all costs of collection, including, without
limitation, Attorneys’ Fees, if this Note is not paid when due, whether or not
legal proceedings are commenced.

All of the obligations of Borrowers hereunder are joint, several and primary. No
Borrower shall be, or be deemed to be, an accommodation party with respect to
this Note.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

This Note is issued, not as a refinancing or refunding of or payment toward, but
as a continuation of, the Obligations of Borrowers to Lender pursuant to that
certain Revolving Loan Note dated as of July 30, 2010 in the principal amount of
$40,000,000 (the “Prior Note”), together with any and all additional Revolving
Loans incurred under this Note. Accordingly, this Note shall not be construed as
a novation or extinguishment of the Obligations arising under the Prior Note,
and its issuance shall not affect the priority of any Lien granted in connection
with the Prior Note. Interest accrued under the Prior Note prior to the
Effective Date remains accrued and unpaid under this Note and does not
constitute any part of the principal amount of the Indebtedness evidenced
hereby. All Revolving Loans created or existing under, pursuant to, as a result
of, or arising out of, the Prior Note shall, together with any and all
additional Revolving Loans incurred under this Note, continue in existence under
this Note, which Obligations Borrowers acknowledge, reaffirm, and confirm to
Lender. The Indebtedness evidenced by this Note will continue to be secured by
all of the collateral and other security granted to Lender under the Prior Note
and the other Loan Documents.

THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT CINCINNATI, OHIO. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES).

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
NOTE, ITS VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF
AGENT OR ANY LENDER, OR ITS RESPECTIVE SUCCESSORS AND ASSIGNS, TO EXERCISE ALL
RIGHTS AS TO THE LOAN COLLATERAL AND TO INITIATE AND PROSECUTE IN ANY APPLICABLE
JURISDICTION ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED
AND PROSECUTED AS TO BORROWERS, AGENT AND LENDERS AND THEIR SUCCESSORS AND
ASSIGNS AT CINCINNATI, OHIO. AGENT, LENDERS AND BORROWERS EACH CONSENT TO AND
SUBMIT TO THE EXERCISE OF JURISDICTION OVER THEIR RESPECTIVE PERSONS BY ANY
COURT SITUATED AT CINCINNATI, OHIO HAVING JURISDICTION OVER THE

--------------------------------------------------------------------------------



SUBJECT MATTER, AND EACH CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO BORROWERS, AGENT AND LENDERS AT THEIR RESPECTIVE
ADDRESSES SET FORTH IN SECTION 12.2 OF THE CREDIT AGREEMENT OR AS OTHERWISE
PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS, AGENT AND LENDERS
EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING
IN RESPECT OF OR ARISING OUT OF THIS NOTE OR THE CONDUCT OF THE RELATIONSHIP
AMONG AGENT, LENDERS AND BORROWERS.

[Signature Page Follows]

--------------------------------------------------------------------------------



          In Witness Whereof, Borrowers, intending to be legally bound, have
caused this Note to be executed and delivered by its duly authorized officer as
of the day and year and at the place set forth above.

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

By:

/s/ Alan Schroering

 

 

--------------------------------------------------------------------------------

 

 

Alan Schroering, Chief Financial Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

By:

/s/ Alan Schroering

 

 

--------------------------------------------------------------------------------

 

 

Alan Schroering, Chief Financial Officer

SIGNATURE PAGE TO
AMENDED AND RESTATED REVOLVING LOAN NOTE

--------------------------------------------------------------------------------